DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 10/20/2020 have been entered and fully considered.  By the amendment, claims 1, 3-9, 11, and 13-15 are pending.  Claims 2, 10, and 12 are cancelled.  Claim 15 is new.  Claims 1, 8, 11, and 13 are amended.  Claims 1, 3-9, 11, and 13-15 are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad D. Wells (Registration No. 50,875) on 01/15/2021 and a subsequent interview on 02/03/2021.

The application has been amended as follows: 
The claims have been amended as follows:

at least one cell; and
a frame assembly comprising a lower plate configured to support a lower end surface of the cell, a side plate extending perpendicularly from any opposite edge ends of the lower plate and placed adjacent to an outermost side of the cell, , a first guide plate extending perpendicularly from other opposite edge ends of the lower plate to prevent separation of the cell, and a second guide plate extending perpendicularly from an edge end of the upper plate to prevent separation of the cell,
wherein the first guide plate and the second guide plate are arranged opposite each other and are spaced from each other, and
wherein an edge of the upper plate is welded to the upper end of the side plate.
2.-3.	(Canceled) 
4.	(Currently Amended) The battery module of claim 1, wherein the first guide plate is bent from the lower plate in one piece with the lower plate.
5.	(Canceled) 
6.	(Currently Amended) The battery module of claim 1, wherein the second guide plate is bent from the upper plate in one piece with the upper plate.
7.	(Original) The battery module of claim 1, wherein the side plate is bent from the lower plate in one piece with the lower plate.
8.	(Previously Presented) A frame assembly of a battery module for supporting at least one cell from an outside of the cell, the frame assembly comprising:
a lower plate configured to support a lower end surface of the cell;

an upper plate placed to cover an upper portion of the cell, opposite edge ends of the upper plate being coupled to an upper end of the side plate;
a first guide plate extending perpendicularly from other opposite edge ends of the lower plate to prevent separation of the cell; and
a second guide plate extending perpendicularly from an edge end of the upper plate to prevent separation of the cell,
wherein the first guide plate and the second guide plate are arranged opposite each other and are spaced from each other.
9.	(Original) The frame assembly of claim 8, wherein the edge ends of the upper plate are welded to the upper end of the side plate.
10.	(Canceled)
11.	(Previously Presented) The frame assembly of claim 8, wherein the first guide plate is bent from the lower plate in one piece with the lower plate.
12.	(Canceled)
13.	(Previously Presented) The frame assembly of claim 8, wherein the second guide plate is bent from the upper plate in one piece with the upper plate.
14.	(Original) The frame assembly of claim 8, wherein the side plate is bent from the lower plate in one piece with the lower plate.
15.	(Previously Presented) The frame assembly of claim 1, wherein an overall height of the first guide plate is less than an overall height of the side plates.

In the specification, the Abstract has been amended as follows:
The present disclosure provides a battery module including: at least one cell; and a frame assembly including a lower plate configured to support a lower end surface of the cell, a side plate extending perpendicularly from any opposite edge ends of the lower plate and placed adjacent to an outermost side of the cell, and an upper plate coupled to an upper end of the side plate to cover an upper portion of the cell.

In the specification, the paragraph at pg. 3, lines 8-13 has been amended as follows:
To achieve the above-described objects, the present disclosure provides a battery module including: at least one cell; and a frame assembly including a lower plate configured to support a lower end surface of the cell, a side plate extending perpendicularly from any opposite edge ends of the lower plate and placed adjacent to an outermost side of the cell, and an upper plate coupled to an upper end of the side plate to cover an upper portion of the cell.

Allowable Subject Matter
Claims 1, 4, 6-9, 11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2013/0171487 A1 (“Bull”) discloses a rechargeable battery assembly comprising a battery housing 102 for receiving one or more rechargeable energy storage cells 104.  A cover 108 is secured to the battery housing 102 to enclose the cells 104 within the housing (Abstract; Fig. 1; [0023]).  The housing may be constructed 
US 2014/0295235 A1 (“Jung”) discloses a battery module comprising a housing member 110 and a top cover 115.  The housing member 110 comprises a pair of end plates, a pair of side plates 113, and a bottom plate 114 (Abstract; Figs. 1-2; [0039]-[0045]).
The prior art does not disclose or suggest the battery module of claim 1 or the frame assembly of a battery module of claim 8 as amended above; specifically, the “frame assembly comprising a lower plate configured to support a lower end surface of the cell, a side plate extending perpendicularly from any opposite edge ends of the lower plate and placed adjacent to an outermost side of the cell, an upper plate coupled to an upper end of the side plate to cover an upper portion of the cell, a first guide plate extending perpendicularly from other opposite edge ends of the lower plate to prevent separation of the cell, and a second guide plate extending perpendicularly from an edge end of the upper plate to prevent separation of the cell, wherein the first guide plate and the second guide plate are arranged opposite each other and are spaced from each other, and wherein an edge of the upper plate is welded to the upper end of the side plate” as recited in claim 1 and “the frame assembly comprising: a lower plate configured to support a lower end surface of the cell; a side plate perpendicularly extending from any opposite edge ends of the lower plate and placed adjacent to an outermost side of the cell; an upper plate placed to cover an upper portion of the cell, opposite edge ends of the upper plate being coupled to an upper end of the side plate; a first guide plate extending perpendicularly from other opposite edge ends of the lower .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727